     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 1 of 32


1    ARTURO J. GONZALEZ (CA SBN 121490)
     AGonzalez@mofo.com
2    JESSICA L. GRANT (CA SBN 178138)
     JGrant@mofo.com
3    ROBERT S. SANDOVAL (CA SBN 311032)
     RSandoval@mofo.com
4    MALLORY MORALES (CA SBN 324094)
     MMorales@mofo.com
5    MORRISON & FOERSTER LLP
     425 Market Street
6    San Francisco, California 94105-2482
     Telephone: 415.268.7000
7    Facsimile: 415.268.7522
8
     Attorneys for Plaintiffs
9
10                         UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12   WALTER W. WELLS and SCOTT                 Case No.
13   MCFARLANE,
                                              ______
14                      Plaintiff,

15          v.                                 COMPLAINT FOR
                                               VIOLATIONS OF THE
16   COUNTY OF STANISLAUS; CITY OF             FOURTH, EIGHTH, AND
     MODESTO; CITY OF CERES;                   FOURTEENTH AMENDMENTS
17   STANISLAUS COUNTY OFFICE OF               TO THE UNITED STATES
     THE DISTRICT ATTORNEY; KIRK               CONSTITUTION (42 U.S.C. §
18   BUNCH; JON EVERS; DALE                    1983); FALSE ARREST AND
     LINGERFELT; STEVE JACOBSON;               IMPRISONMENT; MALICIOUS
19   BIRGIT FLADAGER; CORY BROWN;              PROSECUTION UNDER STATE
     and DEREK PERRY,                          AND FEDERAL LAW; AND
20                                             INTENTIONAL AND
                        Defendants.            NEGLIGENT INFLICTION OF
21                                             EMOTIONAL DISTRESS

22                                            [JURY TRIAL DEMANDED]

23
24
25
26
27
28

     COMPLAINT
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 2 of 32


1                                     INTRODUCTION
2           1.    Government officials—whether federal, state, or local—may not
3    harass, maliciously prosecute, or falsely imprison United States citizens. A
4    person’s freedom from abuse by government officials is a fundamental right
5    guaranteed by the United States Constitution as well as by multiple federal and
6    state statutes and the common law.
7           2.    Defendants have violated these fundamental laws on multiple
8    occasions and willfully caused harm to Plaintiffs. Specifically, in their zeal to
9    convict a prominent Stanislaus County criminal defense attorney (Frank Carson) for
10   the murder of Korey Kauffman, members of Stanislaus County and Modesto law
11   enforcement concocted a far-fetched story whereby attorney Carson supposedly
12   engaged in a sweeping conspiracy with seven others—including police officers—to
13   murder Kauffman for allegedly stealing some antiques from his home. The
14   Stanislaus District Attorneys’ office and its investigators attempted to get
15   Plaintiffs—then California Highway Patrol (“CHP”) officers—to (falsely) implicate
16   two of their friends/acquaintances in the purported murder-for-hire conspiracy—
17   Baljit Athwal and Daljit Atwal. When Plaintiffs refused to do so, Defendants
18   subsequently engaged in a retaliatory pattern of harassment and abuse towards
19   Plaintiffs, which included unlawfully arresting them without probable cause, setting
20   former Officer Wells’ bail at $10 million, and maliciously prosecuting them for
21   supposedly participating in attorney Carson’s purported murder-for-hire plot.
22   Defendants also defamed Plaintiffs to their friends, family, and professional
23   colleagues, instigating a workplace investigation into Plaintiffs that resulted in their
24   termination, and prosecuted them for crimes they did not commit.
25          3.    To Plaintiffs’ knowledge, this unlawful conduct was led by Kirk
26   Bunch, a criminal investigator with the Stanislaus County Office of the District
27   Attorney, and Jon Evers, a detective with the City of Modesto Police Department.
28

     COMPLAINT                                  1
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 3 of 32


1           4.    Defendants’ willful and unlawful conduct has caused Plaintiffs to lose
2    their careers in law enforcement that they cherished, suffer both economic harm,
3    emotional distress, and irreparable damage to their reputation.
4                              JURISDICTION AND VENUE
5           5.    This civil rights action for declaratory and injunctive relief and
6    compensatory and punitive damages is brought pursuant to, inter alia, the Fourth,
7    Eighth, and Fourteenth Amendments to the United States Constitution, 42 U.S.C.
8    § 1983, the California Tort Claims Act (“CTCA”), and law for relief from the
9    commission of tortious acts. This Court has jurisdiction over the federal claims
10   pursuant to the constitutional provisions enumerated and 28 U.S.C. §§ 1331 and
11   1343(a)(3) and (4), as the claims are brought to redress deprivations of rights,
12   privileges, and immunities secured by the United States Constitution and by law.
13   This Court has jurisdiction over the supplemental state claims pursuant to 28 U.S.C.
14   § 1367.
15          6.    Venue is proper in the Eastern District of California, under 28 U.S.C.
16   § 1391(b), in that Defendants are located in this state and district, and a substantial
17   part of the acts and/or omissions giving rise to Plaintiff’s claims occurred in this
18   district.
19                                         PARTIES
20   I.     PLAINTIFF
21          7.    Plaintiff Walter W. Wells is a resident of Turlock, California. He was
22   employed as a California Highway Patrol officer for over seven years before he was
23   falsely arrested on August 14, 2015, and maliciously prosecuted for murder and
24   conspiracy to obstruct justice.
25          8.    Plaintiff Scott McFarlane is a resident of Turlock, California. He was
26   employed as a California Highway Patrol officer for over 11 years before he was
27   falsely arrested on August 14, 2015, and maliciously prosecuted for acting as an
28   accessory to murder.

     COMPLAINT                                  2
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 4 of 32


1    II.    DEFENDANTS
2           9.    Defendants Stanislaus County, City of Modesto, City of Ceres, and the
3    Stanislaus County Office of the District Attorney are sued for the acts of their
4    respective employees and agencies.
5           10.   Defendant Kirk Bunch is, and at all times mentioned herein was, a
6    criminal investigator for the Stanislaus County Office of the District Attorney. In
7    that capacity, Bunch was responsible for the actions of the investigators and police
8    officers who accompanied him during his investigations. He is sued in his
9    individual and official capacities.
10          11.   Defendant Bunch is a lead investigator on a task force composed of
11   officers and investigators from the Modesto, Turlock, and Ceres police
12   departments; the Stanislaus County Sherriff’s Department; and the Stanislaus
13   County Office of the District Attorney.
14          12.   Defendant Bunch, in his official capacity as a criminal investigator for
15   the Stanislaus County Office of the District Attorney and lead investigator of the
16   task force, is a municipal official whose acts constitute official policy for the
17   County of Stanislaus. Specifically, Defendant Bunch’s orders had the effect of
18   setting a particular course of action because other Defendants followed his orders,
19   and Plaintiffs were harmed.
20          13.   Defendant Steve Jacobson is, and at all times mentioned herein was, an
21   investigator for the Stanislaus County Office of the District Attorney. In that
22   capacity, Mr. Jacobson was responsible for the actions of the investigators and
23   police officers who accompanied him during his investigations. He is sued in his
24   individual and official capacity.
25          14.   Defendant Jacobson, in his official capacity as a criminal investigator
26   for the Stanislaus County Office of the District Attorney, is a municipal official
27   whose acts constitute official policy for the County of Stanislaus. Specifically,
28

     COMPLAINT                                  3
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 5 of 32


1    Defendant Jacobson’s orders had the effect of setting a particular course of action
2    since other Defendants followed his orders, and Plaintiffs were harmed.
3           15.   Defendant Dale Lingerfelt is, and at all times mentioned herein was, a
4    criminal investigator for the Stanislaus County Office of the District Attorney. In
5    that capacity, Mr. Lingerfelt was responsible for the actions of the investigators and
6    police officers who accompanied him during his investigations. He is sued in his
7    individual and official capacity.
8           16.   Defendant Jon C. Evers is, and at all times mentioned herein was, a
9    detective with the City of Modesto Police Department. In that capacity, Detective
10   Evers was responsible for the actions of the police officers who accompanied him
11   during his investigations. He is sued in his individual and official capacities.
12          17.   Defendant Cory Brown is, and at all times mentioned herein was, a
13   detective for the Stanislaus County Sheriff’s Department. In that capacity, Mr.
14   Brown was responsible for the actions of the investigators and police officers who
15   accompanied him during his investigations. He is sued in his individual and official
16   capacity.
17          18.   Defendant Birgit Fladager is, and at all times mentioned herein was,
18   the Stanislaus County District Attorney. In that capacity, Ms. Fladager was
19   responsible for the training, supervision, and/or discipline of criminal investigators
20   within her office, including Defendants Bunch, Jacobson, and Lingerfelt. She is
21   sued in her individual and official capacity.
22          19.   Defendant Fladager had final policymaking authority from the County
23   of Stanislaus concerning the acts of Defendant Kirk Bunch and others.
24   Specifically, Defendant Fladager’s orders had the effect of setting a particular
25   course of action since other Defendants followed her orders, and Plaintiffs were
26   harmed.
27          20.   Defendant Derek Perry is, or was at the time of the wrongdoing at
28   issue, a detective with the City of Ceres police department.

     COMPLAINT                                  4
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 6 of 32


1           21.   Plaintiffs hereby refer to the above-named Defendants collectively as
2    “Government Defendants.”
3           22.   Government Defendants acted under the color of law, in bad faith, and
4    contrary to clearly established law and principles of constitutional and statutory
5    law.
6           23.   Plaintiffs are informed and believe and thereon allege that each of the
7    Government Defendants caused, and is liable for the unconstitutional and unlawful
8    conduct and resulting injuries, by, among other things, conspiring and personally
9    participating in or assisting said conduct or acting jointly with others who did so; by
10   authorizing, acquiescing, or setting in motion policies, plans, or actions that led to
11   the unlawful conduct; by failing, or refusing with deliberate indifference, to
12   maintain adequate supervision; and/or by ratifying the unlawful conduct taken by
13   employees under their direction and control.
14                              FACTUAL ALLEGATIONS
15   I.     BACKGROUND
16          24.   From an early age, Walter W. Wells (“Wells”), a long-time resident of
17   Turlock, California, had an interest in serving the public through law enforcement.
18   He dedicated his studies and career path in pursuit of this dream. From age 16 to
19   21, he volunteered with the Modesto CHP Explorer program, a community
20   organization that trains young adults for a career in law enforcement.
21          25.   Wells pursued many avenues to reach his goal of becoming a law
22   enforcement officer. His first job in law enforcement was at the Stanislaus County
23   Probation Department as a juvenile hall group supervisor and correctional officer.
24   He also worked at the Stanislaus County Sheriff’s Department as a deputy sheriff
25   custodial officer.
26          26.   In 2007, Wells was admitted to the CHP Academy. He graduated in
27   April 2008 and promptly began serving his community as a CHP officer.
28

     COMPLAINT                                  5
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 7 of 32


1           27.    Being a CHP officer was Wells’ passion. He received multiple
2    MADD (Mothers Against Drunk Driving) Awards and “good deed”
3    commendations from the CHP.
4           28.    Wells was a California Highway Patrol Officer for seven years before
5    he lost his job and was falsely and maliciously arrested and maliciously prosecuted
6    for participating in a murder in which he had no involvement whatsoever.
7           29.    Scott McFarlane (“McFarlane”) is a lifetime resident of Turlock,
8    California. He was recruited to work for the CHP in 2002. He graduated from the
9    CHP Academy in November 2002 and promptly began service.
10          30.    After three years stationed in San Francisco and five years stationed in
11   Modesto, McFarlane transferred to Merced where he had dreams to serve as a pilot
12   in the CHP Air Operations.
13          31.    McFarlane was a California Highway Patrol Officer for 11 years
14   before he lost his job and was falsely and maliciously arrested and maliciously
15   prosecuted for participating in a murder cover-up in which he had no involvement
16   whatsoever.
17   II.    DEFENDANTS’ MISCONDUCT TARGETING PLAINTIFFS
18          32.    Frank Carson was a prominent criminal defense attorney who actively
19   worked to expose corruption within the ranks of Stanislaus County law
20   enforcement. Mr. Carson was a successful attorney and had several high-profile
21   verdicts in his favor and against the Stanislaus County District Attorney’s Office.
22   As a result of Carson’s success, he was reviled by many in law enforcement and in
23   the Stanislaus County District Attorney’s office.
24          33.    Defendants’ concocted theory to go after Carson was based on a
25   murder for hire scheme in which brothers Baljit Atwal and Daljit Atwal, owners of
26   a liquor store in Turlock, and their employee, Robert Woody, were supposedly
27   solicited by Carson to murder thieves on his property in exchange for his
28   representation of Woody in a minor criminal case.

     COMPLAINT                                  6
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 8 of 32


1             34.     Not satisfied to simply take down Frank Carson, the Government
2    Defendants falsely accused Wells and McFarlane of participating in the supposed
3    conspiracy to murder Korey Kauffman and to cover up the crime, even though they
4    had no knowledge of any such alleged plan. The purpose was clear. After
5    Plaintiffs withstood pressure by the Government Defendants to falsely implicate
6    two of their friends and acquaintances (Baljit Athwal and Daljit Atwal) 1 in Mr.
7    Carson’s supposed murder-for-hire plot, the Government Defendants retaliated
8    against Plaintiffs by arresting and prosecuting them as accessories to Korey
9    Kauffman’s murder and alleged cover up even though there was no evidence to
10   support such charges. As further evidence of the Government Defendants’
11   retaliatory and abusive actions, they set Wells’ bail at $10 million, an amount they
12   knew he could not pay on a CHP’s officer’s salary, which cause him to spend 16
13   months in jail.
14       A.         Defendants’ Concocted Conspiracy Is Based on a False Confession
15            35.     Defendants’ theory arose because Frank Carson and his wife, Georgia
16   DeFilippo, have a hobby of collecting and selling antiques, including antique books
17   and advertising signs. They owned two properties in Turlock, California where
18   they stored many of their antiques. Christina DeFilippo was living in one of the
19   properties in Turlock where antiques were stored. In or about February 2011,
20   Christina noticed that a lock on an outdoor container had been broken and the door
21   was open. Christina notified her mother and stepfather of this. Shortly thereafter,
22   Carson and Georgia saw their belongings being sold by an antique dealer and
23   learned they were being robbed. Upon investigation of their property, they
24   discovered a hole in the fence and a beaten path from the open container to an
25
26            1
               Baljit Athwal, his wife, Navneed Athwal, and Daljit Atwal maintain a related suit in the Eastern
     District of California. See Baljit Athwal, Navneed Athwal, Daljit Atwal, and Karan Inc, d/b/a Pop-n-Cork
27   v. County of Stanislaus et al, Case No. 1:15-cv-00311-TLN-BAM.
28

     COMPLAINT                                           7
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 9 of 32


1    adjacent home rented by Mike Cooley. Mike Cooley is a career criminal, law
2    enforcement informant, and a drug dealer. The Carson family contacted law
3    enforcement to report the thefts and the obvious evidence of the Cooley family’s
4    involvement, but they were told that nothing could be done unless Cooley was seen
5    with their property.
6           36.   Korey Kauffman was an associate of the Cooley family and made his
7    living by stealing things and recycling them for money. He was, on information
8    and belief, a known thief and drug addict and had many enemies, including drug
9    dealers from whom he had stolen. Mr. Kauffman went missing on March 29, 2012.
10   The last person to see Kauffman alive was Michael Cooley.
11          37.   On April 4, 2012, two days after Korey Kauffman was reported
12   missing, Defendant Kirk Bunch filed a report that he claimed was based on
13   information from a Turlock Police Department officer with whom Defendant
14   Bunch had worked in the past. The conversation purportedly concerned statements
15   from Cooley, a known criminal and drug user, who was the last person to see
16   Kauffman alive. Cooley apparently sought to implicate Carson (and by extension,
17   Baljit and Daljit) in Kauffman’s murder. Defendant Bunch did not record the
18   conversation and claimed to have destroyed any notes from the conversation.
19   Defendant Bunch and others omitted from warrant applications this information
20   about lacking or destroying records of the purported conversation.
21          38.   Thereafter, the District Attorney Defendant Birgit Fladager convened a
22   task force for the purpose of targeting Frank Carson. Defendant Fladager was
23   motivated to wrongfully investigate and prosecute Carson because she had lost
24   several major trials against him prior to becoming DA. When Defendant Fladager
25   ran for District Attorney, Frank Carson was one of the largest contributors to her
26   opponent, and after her election, he worked to have her recalled. It is highly
27   unusual for the District Attorney’s office to lead an investigation into a missing
28

     COMPLAINT                                 8
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 10 of 32


1    person, yet at the mere mention of Frank Carson’s name the District Attorney’s
2    office became the lead investigating agency on this case.
3           39.   On February 14, 2013, Defendant Bunch filed a report documenting an
4    interview with Charlie Odell, an inmate who claimed that Michael Cooley had
5    confessed to killing Kauffman. Odell reported that he encountered Cooley after
6    Cooley had disposed of Kauffman’s body. Odell submitted to a computer voice
7    stress analyzer that indicated he was being truthful. It was known at this time that
8    Cooley was selling drugs out of his residence, in particular crystal
9    methamphetamine, and that Kauffman was a crystal methamphetamine addict.
10          40.   Despite the fact that several people unrelated to Frank Carson had
11   made threats against Kauffman, Defendants ignored that evidence and instead
12   conspired to frame Frank Carson for the murder. Defendants also ignored the fact
13   that Kauffman had also stolen marijuana from a known drug dealer and that his
14   body was found near a marijuana farm associated with that drug dealer. The
15   Defendants further ignored that Michael Cooley himself should have been a prime
16   suspect in the case since he was the last person to see Kauffman alive, and Cooley
17   buried Kauffman’s bicycle in his backyard after Kauffman’s disappearance. In
18   addition to pointing the finger at Frank Carson, Cooley also accused several other
19   people of murdering Kauffman and confessed to witnesses that he himself was
20   involved in the murder. None of this exculpatory evidence was disclosed to the
21   judge in the arrest warrant for Plaintiffs.
22          41.   Also as part of the conspiracy, upon information and belief, defendant
23   Derek Perry (“Perry”), City of Ceres Police Department Detective, destroyed
24   evidence from game cameras in the area where Kaufmann’s body was found.
25   Before the location where the body was found was made public, Defendants Bunch
26   and Perry set up game cameras to watch the area. Upon information and belief, the
27   cameras revealed that two marijuana growers and dealers, David McMillan and
28   Jason Armstrong, were in the area where the body was found, before the public

     COMPLAINT                                 9
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 11 of 32


1    knew where the body was found. These two persons are believed to have made
2    threats against Kauffman prior to his disappearance. The Defendants interviewed
3    McMillan and Armstrong, and McMillan asked the Defendants why they were even
4    investigating this case and said that Kauffman was a “piece of shit thief.” Upon
5    information and belief, Defendants knew that Armstrong and McMillan were heard
6    talking about where Korey Kaufman was buried before that information was public.
7    None of this was included in the arrest warrant for Plaintiffs. Upon information
8    and belief, Defendant Perry and Defendant Bunch destroyed the evidence on the
9    game cameras showing McMillan was in the area where the body was found
10   because it was inconsistent with, and did not support Defendants’ theory that Frank
11   Carson had masterminded the alleged disappearance of Mr. Kauffman. Defendants
12   ignored McMillan and Armstrong as suspects and continued to go after Frank
13   Carson and people they believed were associated with him, including Plaintiffs
14   because it was inconsistent with, and did not support Defendants’ theory that Frank
15          42.   On February 18, 2014, Robert Woody was wire recorded by his
16   girlfriend while under the influence. Woody purportedly mentioned Kauffman, the
17   investigation, and referenced methods of disposing bodies. Although unclear to
18   what he was referring, Woody claimed to have acted alone.
19          43.   On March 1, 2014, Defendants Bunch, Evers, Jacobson, Lingerfelt,
20   and others interviewed Robert Woody following his arrest for the murder of Korey
21   Kauffman. Woody initially denied involvement and could not identify Kauffman
22   from a photograph. Implying that Woody’s recorded conversations with his
23   girlfriend amounted to a “confession,” Defendants Bunch and Evers coerced and
24   led Woody into giving false testimony about Athwal and Atwal. Through their
25   questions, they recited Government Defendants’ theory implicating Carson,
26   Athwal, and Atwal in Kauffman’s murder. In this coercive environment—with
27   express and implied promises of leniency for his cooperation—Woody eventually
28   acquiesced and repeated aspects of the theory that Defendants Bunch and Evers had

     COMPLAINT                                10
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 12 of 32


1    recited to him. This false “confession” became one of central piece of evidence in
2    the Government Defendants’ criminal case against Athwal and Atwal.
3            44.   The following quoted words are actual statements made by the
4    Government Defendants during their lengthy interrogation of Woody on March 1,
5    2014.
             a) “They’re all going to be pointing their fingers at you” (3/1, 27424).
6
             b) “This is the golden opportunity” to implicate others (3/1, 429).
7
             c) Told Woody he is facing “life in prison” (3/1, 27465).
8
           d) Told Woody that the crime involved “lying in wait with special
9    circumstances” (3/1, 27423).
10           e) “We can go for the death penalty” (3/1, 424).
11           f) People in Woody’s situation “spend the rest of their life in prison” (3/1,
     465).
12
     Any reasonable police investigator would know that such statements would be very
13
     threatening to any rational person and could (and in this case, did) lead to false
14
     assertions by Woody in order to avoid harsh penalties, including the death penalty.
15
             45.   In addition to purposely intimidating Woody, and leading him to
16
     believe that unless he “cooperated” he would face the death penalty, investigators
17
     scripted what they wanted him to say. Instead of allowing the alleged wrongdoer to
18
     tell them what happened, they fed him the information that they needed to go after
19
     Carson, Atwal, and Athwal. The following quoted words are actual statements
20
     made by the Government Defendants to Woody during his interrogations:
21
             a) “Prior to the murder . . . you guys were talking in front of him, okay, about
22
     Frank’s property and how you were instructed to go find Korey Kauffman, okay, to
23
     make an example out of him” (3/1/14, 27418).
24
             b) “You’re gonna be the one who’s gonna be doing the right thing and who
25
     had probably the least involvement in saying that you were there, okay, and there
26
     were some hits that were thrown, not necessarily were gonna kill him but it just
27
     happened, okay” (3/1/14, 27423).
28

     COMPLAINT                                   11
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 13 of 32


1           c) “I don’t believe that you meant – that you knew he was gonna be
2    murdered” (3/1/14, 27439).
3           d) “Everybody had their involvement. Everybody played a role, okay, and
4    that’s what needs to be told” (3/1/14, 27439).
5           e) “You were involved or at least witnessed the murder” (3/1/14, 27458).
6           f) “You perhaps witnessed this but that you didn’t actually hurt this guy, you
7    were actually like what your mom said, the guy who went to help Korey and you
8    tried to pull this Bobby guy off” (3/1/14, 27476).
9           g) “Well me being a smart guy and operating off of common sense, okay,
10   making reference to the murder that happened two months prior. Okay? ‘Stay off
11   the property. What happens to Frank, happens to me.’ Those are the key points
12   that were said afterwards, but we’re interested in your confession, okay, about your
13   involvement with the murder. Okay? That’s what we’re interested in. Okay . . .
14   I’m trying to show you the light. This is your golden opportunity” (3/1/14, 27505).
15          h) “Baljit and Daljit were supposed to make an example for her, uh, Frank.
16   Frank wanted – I mean pretty much was going on is they weren’t gonna call law
17   enforcement. Okay? They’re – they were supposed to make an example. Because
18   if they made an example of somebody the thefts would stop” (3/1/14, 27652).
19          i) “So you know as truth Baljit – Bobby – and Dee are responsible for the
20   death of Korey Kauffman, right?” (3/1/14, 27656).
21          j) “We’ll make it better. Hey, all you’re going to see is we’re rolling the ball
22   for you. . . . We need more stuff that can help us help you. All right?” (3/3/14, 27).
23          k) “Now I just want to tell you the DA is on board, okay, working with you.
24   All right? Because there’s other people involved in this whole thing. And so we’re
25   trying to get – all squeeze out all the information. Because there’s other people
26   involved in this whole thing. And so we’re trying to get – all squeeze out all the
27   information. Because if you squeeze out all information, this is going to be better
28   for you. Okay? Because the DA wants to use you pretty much as like a kind of a

     COMPLAINT                                  12
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 14 of 32


1    witness . . . The DA is, I’m telling you, wants to work with you . . . And then what
2    happens is the court – when the court comes up, the DA will talk to the court, your
3    attorney, and work out a formal deal with you” (3/3/14, 2‐3).
4           l) “I’ll be honest with you even if you did thumped on him doesn’t mean that
5    you killed him” (3/14/14, P. 15).
6           m) “And when you do tell the truth it can help you, and it can take you out of
7    this situation that you’re in and put you in a situation that is a lot more favorable for
8    Robert Woody, and not go down for other people’s misdeeds and not to be alone
9    and be prosecutor by yourself at the table. Do you understand that?” (30415,
10   3/14/14, 11‐12).
11          n) “And so now these guys have basically done vigilante justice to kill
12   somebody who stole from them and it would be like people at Walmart grabbing
13   you mom and saying, ‘you know what? You know deserve to die instead of your
14   one year in the county jail for stealing video’s now it’s the death penalty’” (3/14/14,
15   19).
16          o) “The whole truth you’re gonna go away for just (unintelligible) . . . You’re
17   never going to get to see your kids again except in visits when they come visit you
18   in prison . . . You’ll – you’ll never – you’ll never see your or you’ll never be able to
19   spend time with your mom and your dad. With your mom’s health conditions, you
20   may not even – you may not even be able to be around her to comfort her when she
21   needs you the most . . . And that’s – and that’s where we’re coming from Robert”
22   (3/14/14, 2, 30406).
23          p) “Because there’s four people that are prime suspects in this case. You,
24   Bobby, Dee, and Frank. . . . And you’re the on – you’re the only one that’s in
25   custody right now because of how the evidence is being played out . . . I guarantee
26   that it took more than one person to do this. I guarantee that” (3/14/14, 8).
27
28

     COMPLAINT                                  13
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 15 of 32


1           q) “They’ll teach you a lesson and it’s a lesson that they teach other people
2    by how they treat you as well. They’ll take you out. That’s why you’re where
3    you’re at” (3/14/14, 30425).
4           r) “You couldn’t have stopped it. You didn’t want him dead” (8/14/15,
5    28676)
6           s) “There’s nothing you could’ve done to stop it” (8/14/15, 28715)
7           t) “You’re not the monster but you know who the monster is” (3/14/14,
8    30419)
9           u) After telling Woody that he has a chance to talk to the deputy District
10   Attorney: “And I hope that you believe that you’re in a position that you can help
11   us as well as help yourself” (8/14/15, 28516).
12          v) “We’re both here to help you” (8/14/15, 28604).
13          w) “You’re the one that had the Chief Deputy DA – had Marlisa talking to
14   you saying, ‘I’ve been trying to help here with you being able to tell what
15   happened’” (8/14/15, 28698).
16          x) “We all know that you were manipulated, you were exploited. And to
17   come clean on that now is not just going to get the respect of these guys. Your
18   family wants you home. They’re not going to hold that against you, they love you
19   too much” (8/14/15, 28729).
20          y) “It was daylight, in the BMW, right in front of Korey’s house. The
21   neighbor was across the street and outside and heard this. Identified the black
22   BMW. Identified you and identified an Indian male in the vehicle as well. And we
23   all know it was Daljit’s BMW” (8/14/15, 28561).
24          z) “But the neighbor says she heard a male from the vehicle say, ‘Your ass is
25   grass,’ and the vehicle drives away. And then the neighbor describes this black
26   BMW with an Indian male driver and a white guy. And another person says,
27   ‘Yeah, that was Robert Woody.’ And the Indian male they’re kind of unknown as
28   to which one it was, whether it was Baljit or Daljit” (8/14/15, 28562).

     COMPLAINT                                 14
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 16 of 32


1           aa) “Okay. All Right. So, we’re saying that this is the last week of March
2    and that the neighbor, uh, hears you guys come by and make that statement outside.
3    All right. The 28th or the 29th. That – Scott comes in asking about Korey is of
4    course after this date cause Korey’s missing after this date” (8/14/15, 28576).
5           ab) “They looked at you as somebody they could use for whatever they
6    needed to do, whether it was to drive by, um, Korey’s house and yell out the
7    window. ‘Woody, will go. Get in the car. Let’s go. Let’s go do this.’ Right?”
8    (8/14/15, 28634).
9           ac) “Those details are important because details let us know that you’re
10   telling the truth. When they match up with the details we have, right? That’s what
11   I told you about the cellphones. . . . There are some details that I’m absolutely right
12   about. That’s why I shared with you the stuff about the CHP sergeants” (8/14/15,
13   28650‐51).
14          ad) “We’re talking about Bobby hitting Korey in the back of the head, in the
15   ribs. . . . Okay, with his fists, right? Not with another weapon” (8/14/15, 28657).
16          ae) “Korey couldn’t get away from it. . . . You two guys and they’re big guys
17   and they’re not afraid to hit somebody” (8/14/15, 28658).
18          af) “And where is Korey when all this is going on? It’s hard for me to
19   imagine that Korey’s still upright with these two guys that look like WWF guys
20   hitting him in the head. I don’t think somebody stays up very long when that
21   happens” (8/14/15, 28658).
22          ag) Sergeant Domby says, “Slapping and punching with closed fists both?”
23          ah) Sergeant Domby says, “Slapping the head and punching the head.”
24          ai) Sergeant Domby says, “Uh, and you’re not going to slap him in the ribs.
25   You’re going to deliver a rib shot with your fist. Right?” (8/14/15, 28659).
26          aj) Jacobson: “Did they – because when they were doing the slapping motion
27   and they weren’t using their knees because they didn’t want to involve their back
28   and their legs.”

     COMPLAINT                                 15
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 17 of 32


1           ak) “Although there may be some doubt as to what you actually did at
2    Frank’s property, it seems pretty clear that the common denominator between
3    everybody and even it coming out of your own mouth with Sunny is that you
4    cleaned up. You know you – you helped them in some manner or some shape –
5    some form or – of another to – to help clean up this situation” (8/14/15, 28713).
6           al) “I mean, this was – Baljit and Daljit were saying this was going to make
7    uncle Frank proud and – and it was going to, you know, this was what they wanted
8    to do for him?” (8/14/15, 28776).
9           am) “It certainly you got a sense that they felt the beating that they were
10   delivering to Korey was going to make Frank happy?” (8/14/15, 28777).
11          an) “He wants somebody to do something law enforcement can’t.” (8/14/15,
12   28778).
13          ao) Sergeant Domby and Investigator Jacobson suggest that Daljit fired with
14   a small caliber handgun, like a .22 (8/14/15, 28686‐28687)
15          ap) Robert Woody said that he didn’t see any weapons, after which the
16   following exchange occurs:
17          Sergeant Domby: “You didn’t see a weapon but that doesn’t mean there
18   wasn’t one. Uh, and then as they walk away or as you walk away you hear the
19   sound.”
20          Woody: “Yes.”
21          Domby: “That could’ve been a gunshot” (8/14/15, 28691).
22          aq) “It just is not making sense. Bobby had already been on the property.
23   Bobby had been in the backyard. Bobby had been through the pedestrian gate. He
24   knew what the property looked like. Bobby had pulled guard duty on the property,
25   obviously . . . catching Korey” (10/6/15, 27934).
26          ar) “So, she said that she’s walking down the road. And she sees you as a
27   passenger in the car. She sees an Indian male driving. It’s Dee’s BMW. And she
28

     COMPLAINT                                 16
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 18 of 32


1    sees you guys driving by. And Korey – Korey walks up to hear at – at that period
2    of time right after this threat is made” (10/6/15, 27942).
3            as) “The car doesn’t make an abrupt stop? It doesn’t injure your neck?
4    You’re not rubbernecked. You’re not like, ‘What the hell is going on? Why did we
5    just stop in the middle of the road?’ Okay, it’s almost like it’s preplanned”
6    (10/6/15, 27943).
7            Any reasonable police investigator would know that such leading and
8    suggestive statements are contrary to reasonable police practices and would (and in
9    this case, did) lead to false assertions by Woody in order to appease the
10   investigators and avoid harsh penalties, including the death penalty.
11      B.         Defendants’ Commence Retaliatory Campaign Against Plaintiffs
12           46.     On March 7, 2014, Detectives Evers and Bunch interviewed Wells.
13   He informed the detectives that he was friends with Athwal and Atwal and that they
14   had nothing to do with Kauffman’s murder. Wells also told the detectives he
15   believed Athwal and Atwal were being mistreated and improperly harassed by law
16   enforcement during the investigation.
17           47.     Detectives Bunch and Evers, angered by Wells’ refusal to falsely
18   incriminate his friends, started a retaliatory campaign against Wells that included
19   harassing Wells’ girlfriend at the time and defaming him to his family, friends, and
20   colleagues.
21           48.     On information and belief, Detective Bunch instigated an internal
22   investigation at the CHP against Wells that resulted in him losing his job. This tip
23   off was maliciously motivated by Detective Bunch’s desire to deter Wells’
24   continued friendship and support of Athwal and Atwal and/or to create leverage
25   against Wells so that he would (falsely) implicate Athwal and Atwal in Defendants’
26   supposed murder-for-hire conspiracy theory.
27           49.     On March 7, 2014, Detectives Bunch and Evers interviewed
28   McFarlane, who was Kauffman’s next-door neighbor. McFarlane told Bunch and

     COMPLAINT                                  17
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 19 of 32


1    Evers that he believed he saw Kauffman riding his bike on the Sunday morning
2    after he went missing, thus undermining their theory of when Kauffman was
3    murdered.
4            50.      In a pattern of retaliation similar to their treatment of Wells, Detectives
5    Evers and Bunch targeted McFarlane because his friendship with Atwal and
6    Athwal, and his observation of Kauffman on the Sunday morning after he went
7    missing, compromised the murder-for-hire conspiracy theory Defendants had
8    concoted.
9            51.      Defendant Kirk Bunch submitted affidavits to the criminal court and
10   directed the malicious investigation and arrest of Plaintiffs. Defendant Bunch’s
11   questionable practices had previously been exposed by Frank Carson when Bunch
12   was involved in another political vendetta against the former mayor of Modesto.
13   Carson represented the former mayor and wrote declarations in state and federal
14   court exposing Investigator Bunch for dishonesty and accusing him of intimidating
15   witnesses.
16   III.    DEFENDANTS’ MISCONDUCT IN ARRESTING PLAINTIFFS
             WITHOUT PROBABLE CAUSE AND MALICIOUSLY
17           PROSECUTING THEM
18           52.      On August 14, 2015, along with seven others 2, Plaintiffs were arrested
19   without probable cause. In addition to lies and misrepresentations in search
20   warrants, there were several significant fabrications and omissions in the warrant to
21   secure Plaintiffs’ arrest as follows:
22                 • The arrest warrant indicates that Kauffman disappeared on March 30,
23                    2012. Defendants knew this was not true but asserted this date
24                    because their cell phone “expert” claimed that Carson, Wells, and the
25
26           2
               The following individuals were also arrested: Frank Carson, Georgia DeFilippo, Carson’s wife,
     Christina DeFilippo, Carson’s stepdaughter, Baljit Athwal, Daljit Atal, and CHP Officers Eduardo
27   Quintanar, Jr.
28

     COMPLAINT                                          18
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 20 of 32


1                    Athwals were in the vicinity of Carson’s Turlock property on the night
2                    of March 30, 2012. This “expert” testimony was later excluded from
3                    the criminal trial after he admitted under oath that the cell towers
4                    showed that the Athwals were never on the Carson property the night
5                    of March 30, 2012.
6                 • The warrant alleges that Kauffman was going over the fence to steal
7                    metal pipes, but law enforcement knew full well there were never any
8                    pipes on Carson’s property.
9                 • Defendants made several false and misleading representations in the
10                   warrant to place Frank Carson and the DeFilippos in a negative light,
11                   including omitting an “LOL” from a text message that clearly
12                   indicated they were joking, misrepresenting Carson’s interactions as an
13                   officer of the court, including saying that Carson lied in a 911 call he
14                   made when Defendants trespassed at his law office and would not
15                   leave.
16                • The arrest warrant says Carson visited Ron Cooper in jail to solicit his
17                   “muscle” to help him with thefts on his property. It is easily verifiable
18                   that Carson had never visited Cooper in jail, yet Defendants omitted
19                   this fact from the arrest warrant.
20                • Defendants procured a cell phone “expert” to place the Atwals on
21                   Carson’s property the night of the murder, and this was used in the
22                   arrest warrant to secure Carson’s arrest.
23                • The arrest warrant did not contain any information about the lack of
24                   credibility of the witnesses, including multiple contradictory
25                   statements by witnesses, especially Robert Woody’s several different
26                   statements where he denied involvement altogether or said the Atwals
27                   hired a Mexican prison buddy to kill Kauffman (even though neither
28                   Atwal had ever been to prison). It further failed to inform the judge of

     COMPLAINT                                     19
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 21 of 32


1                    grants of immunity or plea deals given to witnesses and the extreme
2                    coercion employed to fabricate witness statements.
3                 • The fact that Cooley also accused other people of being involved in the
4                    murder of Kauffman was never disclosed in the arrest warrant.
5                 • Defendants’ bias against Carson, including Carson’s civil lawsuit
6                    against Jacobson for assault, a jury tampering hearing against Jacobson
7                    and Harris, and the accusations that Carson had made against Bunch,
8                    were never disclosed in any warrants.
9           53.      For the first time in Stanislaus County history, the entire arrest
10   warrant, including the personal identifying information and social security numbers
11   of the accused, was posted online.
12          54.      Defendant Brown was the affiant of the Ramey warrant to arrest
13   Walter Wells and Scott McFarlane, but Plaintiffs are informed and believe and
14   thereon allege that Kirk Bunch was instrumental in the contents of the arrest
15   warrant. As set forth above, the warrant for Plaintiffs’ arrest includes several
16   falsehoods, fabrications, misrepresentations, and omissions. No reasonable officer
17   would have believed that the arrest warrant established probable cause for the arrest
18   of Wells and McFarlane.
19          55.      Wells spent 16 months in the Stanislaus County Jail with bail set at
20   $10 million, an amount the city and county knew he could not pay. Wells was not
21   released until December 13, 2016, when the judge reduced his bail to $50,000.
22          56.      A preliminary hearing began on October 13, 2015, and continued for
23   18 months, one of the longest in California history. During the preliminary hearing,
24   Defendant Jacobson procured
25          57.      At the preliminary hearing, the Government Defendants elicited false
26   testimony from Robert Woody and others based on the theory that Defendants
27   Bunch and Evers had first suggested to Woody on March 1, 2014. The
28

     COMPLAINT                                    20
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 22 of 32


1    Government Defendants knew, or should have known, that Woody’s testimony was
2    false and withheld exculpatory information that undermined the testimony.
3           58.   At some time, law enforcement gave Woody a polygraph test and he
4    was asked whether he had anything to do with murder. He said no, and he passed
5    the test.
6           59.   Also during the preliminary hearing, Defendant Jacobson procured
7    further false testimony from Robert Woody because there was no evidence that
8    Frank Carson and CHP Officer Walter Wells were on Carson’s property that night
9    of the alleged murder. Woody had repeatedly told investigators that Carson had
10   never asked them to hurt anyone stealing from his property. Defendant Jacobson
11   had Robert Woody’s mother, Beverly Woody, hold up a note to Robert Woody
12   during a jail visit telling him they needed more implicating Carson and Wells.
13   Following this, Woody changed his story (yet again) and said Carson and Wells
14   were on the property the night Kauffman was murdered. Woody recanted this
15   statement several days later.
16          60.   The Government Defendants also relied on their cell phone expert, Jim
17   Cook, who was not qualified and was later forced to admit that his interpretations
18   of cell phone records were not reliable and, in certain instances, were demonstrably
19   incorrect. The Government Defendants failed to timely turn over exculpatory
20   evidence, including emails, that undermined their expert’s opinions on the cell
21   phone records.
22          61.   Defendant Evers also participated in fabrication of evidence by Scott
23   Rollins by hiding evidence that this witness saw Cooley and Cooley’s girlfriend’s
24   son, Keith Hobbs, beating up Korey Kauffman and instead creating false evidence
25   that the Atwals had a motive to murder Kauffman.
26          62.   There was never any evidence that a murder had occurred on Frank
27   Carson’s Turlock property. All of the testimony was from the career criminals and
28   could easily have been proven false by even a cursory investigation of physical

     COMPLAINT                                21
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 23 of 32


1    evidence. There was no blood, hair, clothing fibers, fingerprints, saliva, sweat, or
2    any such thing found on Mr. Carson’s property where the Defendants claimed the
3    murder occurred. There was allegedly a gunshot that no one heard in a
4    neighborhood full of people. There was no blood, hair, clothing fibers, fingerprints,
5    saliva, sweat, or any such thing found at the Pop N Cork liquor store where the
6    body was allegedly taken and buried for months until it was supposedly dug up by
7    the Atwals and taken to the mountains. This burial allegedly occurred in a crowded
8    neighborhood with no witnesses and where numerous law enforcement frequented,
9    yet no one so much as smelled a decomposing body that was allegedly a mere 14
10   inches underground near the backroom where law enforcement regularly gathered
11   to drink after their shifts.
12            63.   Also as part of the conspiracy, Derek Perry, City of Ceres Police
13   Department Detective, destroyed evidence from game cameras in the area where
14   Korey Kaufmann’s body was found. There was exculpatory evidence on those
15   cameras showing that someone else was likely responsible for Korey Kaufmann’s
16   death.
17            64.   At the end of the 18-month preliminary hearing, the judge dismissed
18   the murder charge against Wells finding there was no evidence to support it.
19            65.   The judge, however, upheld the charges of conspiracy to obstruct
20   justice and acting as an accessory to Kauffman’s murder based on the
21   Government’s misleading and unreliable cell phone expert testimony and despite
22   acknowledging that the Government had changed its timeline during the
23   preliminary hearing.
24            66.   As a result of the Government Defendants’ use of false and misleading
25   evidence and their failure to timely turn over exculpatory evidence and other
26   systematic and procedural failures, Wells spent 16 months in prison and was held to
27   await trial without probable cause.
28

     COMPLAINT                                 22
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 24 of 32


1           67.   On June 28, 2019, after a 14-month criminal trial, the jury found
2    Carson, Athwal, and Atwal not guilty on all charges of first- and second-degree
3    murder and conspiracy to obstruct justice.
4           68.   Despite the acquittal of the primary suspects, the District Attorney
5    persisted in its retaliatory and abusive conduct towards Plaintiffs by continuing to
6    pursue the baseless charges against them. The District Attorney also moved to
7    postpone the trial to explore further evidence and filed oppositions to two motions
8    to dismiss the case.
9           69.   On October 21, 2019, District Attorney Birgit Fladager filed a motion
10   to dismiss all charges against McFarlane. Then on December 26, 2019, District
11   Attorney Birgit Fladager filed a motion to dismiss all charges against Wells in “the
12   interest of justice.” The judge entered the dismissals on January 2, 2020. These
13   dismissals, however, were too late to remedy the devastating harm Plaintiffs had
14   already endured for four years. McFarlane lost his job as a California Highway
15   Patrol officer, lost his retirement benefits, experienced irreparable damage to his
16   reputation, and lost money he had to spend on legal expenses. Wells lost his job as
17   a California Highway Patrol officer, lost his house, lost his retirement benefits,
18   experienced irreparable damage to his reputation, spent 16 months in jail, and lost
19   money he had to spend on legal expenses and to bail himself out of jail.
20          70.   All of the Defendants were involved in a conspiracy to violate
21   Plaintiffs’ constitutional rights, as well as a conspiracy to defame, falsely arrest, and
22   maliciously prosecute them. Each of the defendants were involved in the
23   malicious, retaliatory investigation and prosecution and/or in furthering the goals of
24   the conspiracy, which was to destroy the life and career of Frank Carson, his
25   family, and those unwilling to cooperate in the investigation, like Plaintiffs.
26          71.   Defendant Birgit Fladager acted outside her role as a prosecutor and
27   acted as a supervisor, investigator, and administrator. Defendant Fladager gave
28   legal advice to investigators and police officers including advice that they had

     COMPLAINT                                  23
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 25 of 32


1    probable cause to search and arrest Plaintiffs, engaged in the planning, drafting, and
2    execution of search and arrest warrants based on evidence they knew was false,
3    coerced and fabricated in order to search and to arrest Plaintiffs; and otherwise,
4    fully participated in and advised the officers and investigators throughout the
5    investigation in which probable cause never existed to arrest Plaintiffs. Defendants
6    knew there was not probable cause to suspect Plaintiffs of any crime, yet they
7    falsely and maliciously arrested and prosecuted them in order to fulfill a retaliatory
8    scheme to destroy Frank Carson and/or to punish Plaintiffs for their refusal to
9    proffer (false) testimony that would support Defendants’ murder-for-hire
10   conspiracy theory.
11   IV.    RESPONSIBILITY OF DEFENDANT FLADAGER
12          72.    The Government Defendants’ conduct described above resulted from a
13   failure of training, supervision, and/or discipline of the individuals involved, as well
14   as their policies.
15          73.    Defendant Birgit Fladager, and/or her designee, was responsible for
16   the training/supervision/discipline and actions of the investigators, including
17   Defendants Bunch, Jacobson, and Lingerfelt.
18          74.    On information and belief, there has been a pattern of constitutional
19   violations by the Government Defendants against Plaintiffs and other similarly
20   situated residents of Stanislaus County, including the seven other individuals
21   arrested in August 2015. Defendant Fladager, and/or her designee, knew of this
22   pattern of violations of constitutional rights but did not respond with appropriate
23   trainings, supervision, and/or discipline to avoid such violations in the future.
24          75.    On information and belief, Defendant Fladager, and/or her designee’s
25   failure to properly train, supervise, and/or discipline the investigators was a direct
26   and proximate cause of the unlawful acts against Plaintiffs.
27
28

     COMPLAINT                                  24
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 26 of 32


1           76.   On information and belief, Defendant Fladager’s policies, practices,
2    and/or customs enabled and emboldened the investigators to violate Plaintiffs’
3    constitutional rights.
4           77.   Defendant Fladager, and/or her designee, either knew or should have
5    known of the unlawful actions committed by the investigators described herein,
6    including the egregious acts of Defendant Bunch. On information and belief,
7    Defendant Fladager, and/or or her designee, knew and approved and/or ratified the
8    unlawful conduct of the investigators.
9    V.     ADMINISTRATIVE PROCEEDINGS
10          78.   Pursuant to California Government Code §§ 910 et seq., Wells timely
11   filed a claim with the County of Stanislaus and City of Modesto on April 9, 2020.
12   The County of Stanislaus and City of Modesto notified Wells’ counsel on April 27,
13   2020 and May 22, 2020, that his claims have been rejected.
14          79.   On April 20, 2020, McFarlane timely filed claims with the County of
15   Stanislaus, City of Modesto, City of Turlock, and City of Ceres. The City of
16   Turlock notified McFarlane on May 14, 2020 that his claims have been rejected.
17   He has not received a response from the County of Stanislaus, the City of Modesto,
18   or the City of Ceres.
19                                CLAIMS FOR RELIEF
20                             FIRST CLAIM FOR RELIEF
21           (Malicious Prosecution, 42 U.S.C. § 1983 – Against All Defendants)
22          80.   Plaintiffs reallege and incorporate herein by reference each and every
23   allegation contained in paragraphs 1 through 79 of this Complaint.
24          81.   Government Defendants wrongfully caused charges to be filed against
25   Walter W. Wells and Scott McFarlane.
26          82.   Government Defendants prosecuted Plaintiffs with malice.
27          83.   Government Defendants prosecuted Plaintiffs without probable cause.
28

     COMPLAINT                                25
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 27 of 32


1           84.   No reasonable person in Government Defendants’ circumstances
2    would have believed there were grounds for causing Plaintiffs to be arrested or
3    prosecuted. On information and belief, Plaintiffs were arrested and charged, and
4    bail was set at $10 million for Wells because of their association with Athwal and
5    Athwal and for the purpose of pressuring Wells and McFarlane to testify against
6    others accused of the Kaufman murder.
7           85.   Government Defendants knew or should have known that arresting
8    Plaintiffs under these circumstances would deprive them of their rights under the
9    First and Fourteenth Amendments.
10          86.   The failure of Government Defendants to provide adequate training
11   and/or supervision caused the unlawful acts complained of herein.
12          87.   These violations are compensable pursuant to 42 U.S.C. § 1983. As a
13   direct and proximate result of these Government Defendants’ conduct, Plaintiffs
14   have suffered economic damage and significant physical and emotional harm.
15                            SECOND CLAIM FOR RELIEF
16   (Violations of Fourth and Fourteenth Amendments, 42 U.S.C. § 1983 – Against
                                    All Defendants)
17
            88.   Plaintiffs reallege and incorporate herein by reference each and every
18
     allegation contained in paragraphs 1 through 79 of this Complaint.
19
            89.   Government Defendants wrongfully caused charges to be filed against
20
     Walter W. Wells and Scott McFarlane. They were arrested and charged without
21
     probable cause based on inaccurate and misleading information that was provided
22
     to the state judges in arrest and search warrant affidavits and at the preliminary
23
     hearing. Plaintiffs’ arrests were based on a plan to pressure them into testifying
24
     against others, namely Carson, Atwal, and Athwal. When Plaintiffs refused to go
25
     along with Defendants’ conspiracy, Defendants retaliated against them by bringing
26
     false charges.
27
28

     COMPLAINT                                 26
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 28 of 32


1           90.     These violations are compensable pursuant to 42 U.S.C. § 1983. As a
2    direct and proximate result of these Government Defendants’ conduct, Plaintiffs
3    have suffered economic damage and significant physical and emotional harm.
4                               THIRD CLAIM FOR RELIEF
5        (Violation of Fourteenth Amendment Right to Due Process, Deliberate
        Fabrication, 42 U.S.C. § 1983 – Against County of Stanislaus, Stanislaus
6       County Office of the District Attorney, City of Modesto, Kirk Bunch, Jon
                 Evers, Dale Lingerfelt, Steve Jacobson, Birgit Fladagar)
7
            91.     Plaintiffs reallege and incorporate herein by reference each and every
8
     allegation contained in paragraphs 1 through 79 of this Complaint.
9
            92.     Government Defendants presented the false and misleading testimony
10
     of Robert Woody, both at Plaintiffs’ preliminary hearing and at trial.
11
            93.     Government Defendants presented the false and misleading testimony
12
     of their cell phone expert, both at Plaintiffs’ preliminary hearing and at trial.
13
            94.     Government Defendants presented false and misleading evidence
14
     concerning the number of times Korey Kauffman was shot.
15
            95.     Government Defendants continued their investigation and prosecution
16
     of Plaintiffs even though they knew, or should have known, Plaintiffs were
17
     innocent.
18
            96.     Government Defendants used investigative techniques so coercive and
19
     abusive they knew, or should have known, that those techniques would yield false
20
     information.
21
            97.     Government Defendants deliberately mischaracterized statements in
22
     their investigative reports.
23
            98.     The failure of Government Defendants to provide adequate training
24
     caused the unlawful acts complained of herein.
25
            99.     These violations are compensable pursuant to 42 U.S.C. § 1983. As a
26
     direct and proximate result of these Government Defendants’ conduct, Plaintiffs
27
     have suffered economic damage and significant physical and emotional harm.
28

     COMPLAINT                                  27
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 29 of 32


1                            FOURTH CLAIM FOR RELIEF
2    (Violations of Eighth Amendment Rights, Excessive Bail, 42 U.S.C. § 1983 – By
       Wells Against County of Stanislaus, Stanislaus County Office of the District
3       Attorney, Kirk Bunch, Jon Evers, Dale Lingerfelt, Steve Jacobson, Birgit
                                       Fladagar)
4
            100. Plaintiff Walter W. Wells realleges and incorporates herein by
5
     reference each and every allegation contained in paragraphs 1 through 79 of this
6
     Complaint.
7
            101. Government Defendants unlawfully set Wells’ bail at $10 million, an
8
     amount that was excessive in light of the purposes for which it was set and
9
     especially given Defendants’ lack of probable cause to arrest Wells. On
10
     information and belief, bail was set in that excessive amount for the purpose of
11
     pressuring Wells to testify against others accused of the Kaufman murder.
12
            102. As a direct and proximate result of the actions of Government
13
     Defendants, Plaintiff Wells suffered economic damage.
14
                               FIFTH CLAIM FOR RELIEF
15
        (False Arrest and Imprisonment, California Tort Claims Act, Against All
16                                  Defendants)
17          103. Plaintiffs reallege and incorporate herein by reference each and every
18   allegation contained in paragraphs 1 through 79 of this Complaint.
19          104. Government Defendants unlawfully deprived Plaintiffs of their liberty
20   by arresting and detaining them without a legal basis to do so. Government
21   Defendants arrested Plaintiffs without any probable cause. On information and
22   belief, Plaintiffs were arrested and charged for the purpose of pressuring Wells and
23   McFarlane to testify against others accused of the Kaufman murder. They were
24   arrested and charged without probable cause based on inaccurate and misleading
25   information that was provided to the state judges in arrest and search warrant
26   affidavits and at the preliminary hearing.
27          105. Government Defendants were acting within the scope of their
28   employment when they committed these acts.

     COMPLAINT                                    28
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 30 of 32


1             106. As a direct and proximate result of Government Defendants’ conduct,
2    Plaintiffs have suffered and continue to suffer damage in an amount to be proved at
3    trial.
4                                SIXTH CLAIM FOR RELIEF
5         (Negligent Infliction of Emotional Distress, California Tort Claims Act,
                                   Against All Defendants)
6
              107. Plaintiffs reallege and incorporate herein by reference each and every
7
     allegation contained in paragraphs 1 through 79 of this Complaint.
8
              108. Government Defendants’ negligent acts regarding the harassment and
9
     subsequent arrest of Plaintiffs, without basis under the law, caused Plaintiffs serious
10
     emotional distress. On information and belief, Plaintiffs were arrested and charged,
11
     and bail was set at $10 million for Wells, for the purpose of pressuring Wells and
12
     McFarlane to testify against others accused of the Kaufman murder.
13
              109. As a direct and proximate result of the actions of Government
14
     Defendants, Plaintiffs suffered and continued to suffer economic damage, severe
15
     mental anguish, and emotional and physical distress.
16
                              SEVENTH CLAIM FOR RELIEF
17
         (Intentional Infliction of Emotional Distress, California Tort Claims Act,
18                                 Against All Defendants)
19            110. Plaintiffs reallege and incorporate herein by reference each and every
20   allegation contained in paragraphs 1 through 79 of this Complaint.
21            111. Government Defendants’ willful acts constitute outrageous conduct
22   insofar as they were intended to cause Plaintiffs to be harassed and arrested without
23   basis under the law. On information and belief, Plaintiffs were arrested and
24   charged, and bail was set at $10 million for Wells, for the purpose of pressuring
25   Wells and McFarlane to testify against others accused of the Kaufman murder.
26            112. Government Defendants intended to cause Plaintiffs emotional distress
27   and/or acted in reckless disregard of the probability of causing emotional distress in
28   committing these acts.

     COMPLAINT                                  29
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 31 of 32


1           113. As a direct and proximate result of the actions of Government
2    Defendants, Plaintiffs suffered and continued to suffer economic damage, severe
3    mental anguish, and emotional and physical distress.
4                              EIGHTH CLAIM FOR RELIEF
5             (Malicious Prosecution, California Law, Against All Defendants)
6           114. Plaintiffs reallege and incorporate herein by reference each and every
7    allegation contained in paragraphs 1 through 79 of this Complaint.
8           115. Government Defendants caused Plaintiffs to be prosecuted.
9           116. No reasonable person in Government Defendants’ circumstances
10   would have believed there were grounds for causing Plaintiffs to be arrested or
11   prosecuted. On information and belief, Plaintiffs were arrested and charged, and
12   bail was set at $10 million for Wells, because of their association with Atwal and
13   Athwal and for the purpose of pressuring Wells and McFarlane to testify against
14   others accused of the Kaufman murder.
15          117. Government Defendants acted primarily for a purpose other than to
16   bring Plaintiffs to justice.
17          118. Government Defendants’ conduct was a substantial factor in Plaintiffs
18   suffering economic and noneconomic damage in an amount to be proved at trial.
19                                   PRAYER FOR RELIEF
20          WHEREFORE, Plaintiffs pray for judgment against all Defendants, and each
21   of them, as follows:
22          1.     For general damages against Defendants, jointly and severally, in an
23   amount to be proved at trial;
24          2.     For special damages against Defendants, jointly and severally, in an
25   amount to be proved at trial;
26          3.     For punitive and exemplary damages against the individual
27   Defendants, jointly and severally, in an amount to be proved at trial;
28

     COMPLAINT                                 30
     sf-4226436
     Case 1:20-cv-00770-TLN-BAM Document 1 Filed 05/29/20 Page 32 of 32


1           4.      For reasonable costs, expenses, and attorneys’ fees pursuant to
2    42 U.S.C. § 1988 and any other applicable law; and
3           5.      For such other relief as the Court deems just and proper.
4                                DEMAND FOR JURY TRIAL
5           Plaintiffs demand a trial by jury on any and all issues triable by a jury.
6
     Dated:       May 29, 2020              ARTURO J. GONZALEZ
7                                           JESSICA L. GRANT
                                            ROBERT S. SANDOVAL
8                                           MALLORY MORALES
9                                           MORRISON & FOERSTER LLP
10
11
                                            By:        /s/ Jessica L. Grant
12                                                     Jessica L. Grant
                                                       Attorney for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT                                    31
     sf-4226436
